May 10 2016


                                           DA 15-0728
                                                                                         Case Number: DA 15-0728

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2016 MT 107N



MONTANA OPTICOM, LLC,

              Plaintiff and Appellant,

         v.

HOLSINGER P.C., JOHN HOLT,
and WILLIAM R. COLLIER,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Eighteenth Judicial District,
                        In and For the County of Gallatin, Cause No. DV-15-507A
                        Honorable Holly Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        John H. Tarlow, Matt J. Pugh, Tarlow & Stonecipher, PLLC,
                        Bozeman, Montana

                For Appellees:

                        David M. Wagner, Matthew M. Hibbs, Crowley Fleck, PLLP,
                        Bozeman, Montana



                                                   Submitted on Briefs: April 13, 2016

                                                               Decided: May 10, 2016


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Montana Opticom appeals from the District Court’s order filed October 23, 2015,

dismissing the case. We affirm.

¶3     On July 1, 2015, Opticom filed a complaint in the Montana Eighteenth Judicial

District Court in Gallatin County. Opticom asserted claims against Holsinger, Holt and

Collier (collectively, Holsinger) arising from two contracts between the parties.

Holsinger moved to dismiss because of a June 23, 2015 action brought by Holsinger

against Opticom and others in the Court of Common Pleas, Allegheny County,

Pennsylvania. The District Court dismissed the Montana action as a matter of comity, in

favor of the previously-filed action in Pennsylvania. A district court may decline to

exercise jurisdiction over an action, as a matter of comity, in favor of a previously-filed

action in another jurisdiction. The “first-to-file” rule is a matter of judicial administration

designed to promote efficiency and avoid conflicting judgments that a district court

applies as a matter of sound judicial discretion. Wamsley v. Nodak Mut. Ins. Co., 2008
MT 56, ¶¶ 30-33, 341 Mont. 467, 178 P.3d 102.




                                              2
¶4     The District Court examined the two actions, finding that the broader action in

Pennsylvania included claims involving the same contracts between Opticom and

Holsinger. While Holt and Collier are not named individually in the Pennsylvania action,

they are officers of Holsinger P.C. and Opticom could bring claims against them

individually in that action. The District Court concluded that there was identity of parties

and issues between the two cases sufficient to permit application of the first-to-file rule.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the issue in this case presents a question of judicial discretion and there

clearly was not an abuse of discretion.

¶6     Affirmed.


                                                  /S/ MIKE McGRATH


We Concur:

/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA




                                              3